Mr. Justice Magruder, dissenting: I think the county court did right in sustaining the cross-motions, and refusing- confirmation and dismissing the petition. There was nothing else for it to do under the former judgments of this court. This is not a case where the judgment was reversed and the cause remanded without directions. The cause was remanded with directions. Those directions were to take “further proceedings in accordance with 'the views expressed in the opinion filed in this cause.” It was not necessary for this court to direct a dismissal of the petition, because such dismissal was necessarily involved in the directions given. A remandment with directions to proceed in accordance with the views expressed does not require another trial, where the views expressed necessarily lead to the immediate entry of a judgment finally disposing of the case.